Name: Council Regulation (EEC) No 1106/84 of 31 March 1984 fixing for the 1984/85 marketing year the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs
 Type: Regulation
 Subject Matter: accounting;  plant product;  prices;  beverages and sugar
 Date Published: nan

 No L 113 / 14 Official Journal of the European Communities 28 . 4 . 84 COUNCIL REGULATION (EEC) No 1106/ 84 of 31 March 1984 fixing for the 1984 / 85 marketing year the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices and the amount of compensation for storage costs Whereas Article 14 ( 2 ) of Regulation (EEC) No 1785 / 81 provides that the threshold price for white sugar shall be equal to the target price , plus costs , calculated at a flat rate , of transport from the Community area having the largest surplus to the most distant deficit consumption area in the Community , plus a flat-rate amount which takes into account the storage levy which , for 1984 / 85 , can be estimated a 4,25 ECU per 100 kilograms of white sugar ; whereas , given the state of supplies within the Community , account should be taken of transport charges between the departments of northern France and Palermo ; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield ; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales of molasses may reach the level of receipts of undertakings taken into account in the fixing of basic prices for beet ; Whereas Article 5 of Regulation (EEC ) No 1358 / 77 ( 5 ) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight , taking account of financing , insurance and specific storage costs , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1785 / 81 of 30 June 1981 on the common organization of the markets in the sugar sector ( l ), as last amended by Regulation (EEC) No 606 / 82 ( 2 ), and in particular Articles 3 ( 5 ), 5 ( 5 ), 8 ( 4 ) and 14 ( 5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Council Regulation (EEC) No 1105 / 84 of 31 March 1984 fixing for the 1984 / 85 marketing year the sugar prices and the standard quality of beet ( 4 ) fixed the intervention price for white sugar at 53,47 ECU per 100 kilograms ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1785 / 81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas ; whereas , for such fixing , it is appropriate that account be taken of the regional variations which , given a normal harvest and free movement of sugar , might be expected to occur in the price of sugar under natural conditions of price formation on the market ; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy , Ireland and the United Kingdom ; Whereas Article 3 ( 5 ) of Regulation (EEC) No 1785 / 81 provides that an intervention price for raw sugar shall be fixed ; whereas such price shall be established on the basis of the intervention price for white sugar , account being taken of a uniform processing margin and a standard yield , as well as transport costs for the supply of raw sugar ; Whereas Regulation (EEC ) No 1105 / 84 fixed the basic price for beet at 40,89 ECU per tonne ; whereas Article 5 ( 2 ) of Regulation (EEC ) No 1785 / 81 provides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet and the minimum price to be fixed for B beet shall in principle be 68% of the said basic price ; HAS ADOPTED THIS REGULATION : Article 1 For the deficit areas of the Community the derived intervention price for white sugar shall be fixed at : ( a ) 54,68 ECU per 100 kilograms for all the areas in the United Kingdom; ( b ) 54,68 ECU per 100 kilograms for all the areas in Ireland ; ( c ) 55,41 ECU per 100 kilograms for all the areas in Italy . Article 2 The intervention price for raw sugar shall be 44,34 ECU per 100 kilograms .( ! ) OJ No L 177 , 1 . 7 . 1981 , p. 4 .( 2 ) OJ No L 74 , 18 . 3 . 1983 , p. 2 . ( 3 ) OJ No C 62 , 5 . 3 . 1984 , p. 11 . ( 4 ) See page 12 of this Official Journal . ( 5 ) OJ No L 156 , 25 . 6 . 1977 , p. 4 . 28 . 4 . 84 Official Journal of the European Communities No L 113 / 15 Article 5 The amount of the reimbursement referred to in Article 8 of Regulation (EEC ) No 1785 / 81 shall be 0,53 ECU per month per 100 kilograms of white sugar . Article 3 1 . The minimum price for A beet shall be 40,07 ECU per tonne . 2 . Subject to the application of Article 28 of Regulation (EEC ) No 1785 / 81 , the minimum price for B beet shall be 27,81 ECU per tonne . Article 4 The threshold price shall be : ( a ) 66,34 ECU per 100 kilograms of white sugar ; ( b ) 56,91 ECU per 100 kilograms of raw sugar ; ( c ) 6,90 ECU per 100 kilograms of molasses . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply for the 1984 / 85 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD